975 F.2d 867
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sylvester ZIEBARTH, also known as Silver Ziebarth;  Carol A.Ziebarth, husband and wife, Sui Juris, Appellants,Jay L. Depew, Plaintiffs,v.FEDERAL LAND BANK OF ST. PAUL, formerly doing business asFarm Credit Bank;  Rodger Banks, Bowman County Sheriff;John Sherman; Charles E. Erickson, Manager of FLB;  StevenJ. Wild; Evelyn Bolte, Registrar of Deeds;  AllenSchmalenberger, Commissioner/Magistrate; John Does, 1 thru99 will be named as discovered, Appellees.
No. 92-1223.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 17, 1992.Filed:  September 22, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Sylvester (Silver) Ziebarth and his wife, Carol Ziebarth, appeal from the District Court's1 dismissal of this action, in which they sought to set aside sheriff's sales of their farmland to the Federal Land Bank, now known as the Farm Credit Bank, following state court foreclosure actions.


2
Having carefully reviewed the record, we agree with the District Court that the Ziebarths' claims have been previously raised or could have been raised in the state court actions, and are thus barred by the doctrine of res judicata.   See Oulman v. Rolling Green, Inc., 851 F.2d 1032, 1035 (8th Cir. 1988).  We have considered the arguments raised by the Ziebarths on appeal and find them meritless.


3
Accordingly, we affirm.  We deny Carol Ziebarth's motion to remand the case to the District Court for further proceedings or to dismiss the case without prejudice.



1
 The Honorable Patrick A. Conmy, Chief Judge, United States District Court for the District of North Dakota